Citation Nr: 1206996	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-09 705A	)	DATE
	)
	)

On appeal from the
VA Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Sand Lake Hospital on March 22, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980 and from April 1982 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida.   

The Board notes that in their February 2012 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  While the evidence shows that a discontinuance of the Veteran's TDIU was proposed in a March 2009 rating decision rendered by the San Diego, California, VA Regional Office (RO), the record does not indicate that such reduction was promulgated.  On the contrary, the RO informed the Veteran that there would be no change in her VA monthly benefit in a June 2008 letter suggesting that her rating had continued.  Accordingly, the Board has no jurisdiction over the matter.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at Sand Lake Hospital on March 22, 2006.  After a review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In reviewing the Veteran's claim the Board observes that certain pieces of evidence have not been associated with the claims file.  Specifically, the August 28, 2006 Chief Medical Officer (CMO) determination and the August 28, 2006 denial letter and notification of appellate rights are not in the file.  See March 2008 statement of the case listing summary of evidence.  The Board is unclear if there is other outstanding evidence not currently associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, the Agency of Original Jurisdiction (AOJ) should associate all evidence not currently in the claims file, including, but not limited to, the evidence referenced above; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  

Furthermore, the Board notes that according to the Veterans Claims Assistance Act, (VCAA) VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2011); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 , a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132

With regard to the present appeal, the Board observes that there are two controlling statutes for medical reimbursement claims, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  In light of the ambiguity regarding whether the VCAA is applicable in the present case and the fact that there is no evidence the Veteran was provided notice of either of the two statutes pertaining to medical reimbursement claims or what was required to substantiate her claim, the Board concludes that this case must be remanded for VCAA notice compliance.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran and her representative a VCAA notice letter, informing her of (1) the information or evidence that is necessary to substantiate her medical reimbursement claim under 38 U.S.C.A. §§ 1725 and 1728; (2) the information or evidence that she should provide, including the appropriate releases; and (3) the information and evidence that VA will attempt to obtain on her behalf.

2.	Associate outstanding evidence pertinent to this claim with the Veteran's file so that the Board may review it.  This includes, but is not limited to, the August 28, 2006 CMO determination and the August 28, 2006 denial letter and notification of appellate rights.   

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


